     Eileen T. Booth, Esq. (CSB #182974)
 1   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 2   Sacramento, CA 95825
     Telephone: 916-971-4100
 3   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
 4

 5
     Local Counsel for Defendant Trans Union, LLC

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9
      ALEXIS MOORE,                                   ) CASE NO. 2:18-cv-00391-TLN-
10
                Plaintiff,                            ) KJN
                                                      )
11
              vs.                                     )
                                                      ) STIPULATION AND ORDER OF
12
      EQUIFAX INFORMATION SERVICES, LLC, a            ) DISMISSAL WITH PREJUDICE
      limited liability company; TRANS UNION, LLC,    ) AS TO DEFENDANT TRANS
13
      a limited liability company; and DOES 1 through ) UNION, LLC ONLY AND OF
      10, inclusive;                                  ) TRANS UNION’S
14
                       Defendants.                    ) COUNTERCLAIM
                                                      ) AGAINSTPLAINTIFF IN ITS
15                                                    ) ENTIRETY
      TRANS UNION, LLC,                               )
16                     Counter-Plaintiff,             )
                                                      )
17           vs.                                      )
                                                      )
18    ALEXIS MOORE,                                   )
                       Counter-Defendant.             )
19                                                    )
                                                      )
20
            Plaintiff Alexis Moore, by counsel, and Defendant Trans Union, LLC (“Trans Union”), by
21

22
     counsel, hereby stipulate and agree that all matters herein between them have been compromised and

23   settled, and that Plaintiff’s cause against Trans Union only should be dismissed and Trans Union’s
24   counter-claim against Plaintiff should be dismissed, with prejudice, with each party to bear its own costs
25
     and attorneys’ fees. This stipulation does not affect Plaintiff’s claims against Defendant Equifax which
26
     remain pending.
27

28
                                                       -1-

            STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION ONLY AND TRANS UNION

                                                                                                COUNTERCLAIM
 1                                                Respectfully submitted,
 2
     Date: April 3, 2019                          /s/ Octavio Cardona-Loya II
 3
                                                  Octavio Cardona-Loya, II, Esq.
 4                                                Counsel for Alexis Moore

 5

 6
     Date: April 3, 2019                          /s/ Eileen T. Booth
 7                                                Eileen T. Booth, Esq.
                                                  Local Counsel for Defendant Trans Union, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-

           STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION ONLY AND TRANS UNION

                                                                                               COUNTERCLAIM
 1
                                                      ORDER
 2
            PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Alexis
 3
     Moore against Defendant Trans Union, LLC and Trans Union’s counter-claim against Plaintiff are
 4
     dismissed, with prejudice. Plaintiff Alexis Moore and Defendant Trans Union, LLC shall each bear
 5
     their own costs and attorneys’ fees. This Dismissal and Order does not affect Plaintiff’s claims against
 6
     Defendant Equifax which remain pending.
 7

 8

 9   Date: April 3, 2019
10                                                             Troy L. Nunley
                                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-

            STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION ONLY AND TRANS UNION

                                                                                                COUNTERCLAIM
